Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/14/2022 has been entered.

Sequence Requirements
The application does not comply with 35 USC 1.821(c), whereby there must be either (a) a pdf/paper copy of the sequence listing (doc code “SEQLIST in IFW) along with a statement that the pdf/paper copy is identical to the CRF; or (2) an incorporation by reference of the electronic version of the sequence listing (filed as a text file via EFSWeb or on CD in lieu of paper) into the application. If the 35 USC 1.821 (c) copy was file on CD in lieu of paper, then there must also be a statement that the sequence listing on CD is identical to the CRF.


Claim Rejections Withdrawn

The rejection of claim 1-3 and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10,525,119 (‘119) is withdrawn. The terminal disclaimer filed on 5/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10, 525,119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 2 and recites (d) is a cold spot polypeptide, or an extracellular domain thereof, having an amino acid sequence selected from the group consisting of SEQ ID NO: 1-5, 7-68, 92-273 and combination thereof, provided that the said at least one additional immunogen (d) cold spot polypeptide does not comprise the amino acid sequence of SEQ ID NO: 338.
However, some of the cold spot polypeptide or an extracellular domain thereof selected from SEQ ID NO: 1-5, 7-68, 92-273 and combination thereof comprise SEQ ID NO: 338.
For instance, SEQ ID NO: 3 (86 amino acids) comprises SEQ ID NO: 338 (62 amino acids). SEQ ID NO: 44 and SEQ ID NO: 45 also comprise SEQ ID NO: 338.
Applicants are urged to remove all the sequences that comprise SEQ ID NO: 338 from the listing of SEQ ID NO: 1-5, 7-68 and 92-273.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 requires that the at least one additional immunogen (d) cold spot polypeptide does not comprise the amino acid sequence of SEQ ID NO: 338. Claim 4 depends on claim 2 and recites (d) is a cold spot polypeptide, or an extracellular domain thereof, having an amino acid sequence selected from the group consisting of SEQ ID NO: 1-5, 7-68, 92-273 and combination thereof.

For instance, SEQ ID NO: 3 (86 amino acids) comprises SEQ ID NO; 338 (62 amino acids). SEQ ID NO: 44 and SEQ ID NO: 45 also comprise SEQ ID NO: 338.
Applicants are urged to remove all the sequences that comprise SEQ ID NO: 338 from the listing of SEQ ID NO: 1-5, 7-68 and 92-273.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Status of the Claims
Claims 5-7 are withdrawn. Claim 4 is rejected.  Claims 1-3 and 8-9 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645